Appeal from award of death benefits. The Board has found that the acute cardiac dilitation, from which the decedent died, was caused by a blow on the chest from a bag of coins which he was lifting. The deceased employee, on June 22, 1932, at about nine-thirty a. m. complained of pains in his chest which began when he was placing bags of coins weighing fifty or sixty pounds on the shoulders of two fellow-employees. He continued his work, enduring the pain, but was unable to eat lunch, and went home about two p. m. where he stayed the remainder of that day and the following day. On June twenty-fourth he returned to his work, and about noon complained to his employer’s manager “ that he had a pain in bis left shoulder.” The manager sent him to the compensation doctor. On June twenty-fourth he told his wife and a physician that on June twenty-second he was struck on the chest by one of the bags of coins which he was lifting. He died of acute cardiac dilitation. Physicians gave it as their opinion that the trauma resulting from the blow on the chest and the strain of lifting thereafter caused the death. The employer states in its report that decedent was injured in his regular employment, and there is evidence and admissions of a like character by officials of the employer. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.